      Case 2:19-cv-01877-TLN-AC Document 32 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PETER STROJNIK, SR.,                              No. 2:19-cv-01877 TLN AC PS
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    AZUL HOSPITALITY GROUP, LLC.,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On March 26, 2021,

19   the court ordered the parties to submit a status report within 14 days. ECF No. 28. No status

20   report was filed. Concerned that plaintiff had abandoned this case, the court issued an order to

21   show cause within 10 days why this action should not be dismissed for failure to prosecute. ECF

22   No. 31. The parties were cautioned that failure respond could lead to a recommendation that the

23   action be dismissed. Again there was no response. Plaintiff has not responded to the court’s

24   order, nor taken any other action to prosecute this case.

25          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

26   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

27   Civ. P. 41(b); Local Rule 110.

28   ////
                                                        1
     Case 2:19-cv-01877-TLN-AC Document 32 Filed 04/27/21 Page 2 of 2


 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 3   (21) days after being served with these findings and recommendations, the parties may file
 4   written objections with the court. Such document should be captioned “Objections to Magistrate
 5   Judge’s Findings and Recommendations.” Local Rule 304(d). Failure to file objections within
 6   the specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 7   F.2d 1153 (9th Cir. 1991).
 8   DATED: April 27, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
